In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00090-CR
          No. 02-21-00091-CR
     ___________________________

     JOE DELL CONLEY, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 396th District Court
           Tarrant County, Texas
   Trial Court Nos. 1635445D, 1636097D
          No. 02-21-00093-CR
     ___________________________

     JOE DELL CONLEY, Appellant

                   V.

         THE STATE OF TEXAS
On Appeal from County Criminal Court No. 8
           Tarrant County, Texas
         Trial Court No. 1632951



 Before Womack, Wallach, and Walker, JJ.
 Memorandum Opinion by Justice Womack




                    2
                           MEMORANDUM OPINION

      Appellant Joe Dell Conley filed a “Notice of Appeal of Trial Courts Denial of

Reduction of Bail,” complaining that: (1) the 396th District Court of Tarrant County

denied his request to reduce bail in trial court cause number 1635445D (appeal

No. 02-21-00090-CR); (2) the 396th District Court of Tarrant County denied his

request to reduce bail in trial court cause number 1636097D (appeal No. 02-21-00091-

CR); and (3) County Criminal Court No. 8 denied his request to reduce bail in trial

court cause number 1632951 (appeal No. 02-21-00093-CR). In the interest of judicial

economy, we consolidate the three appeals and issue a single opinion disposing of

them. See Adams v. State, Nos. 13-11-00173-CV, 13-11-00174-CV, 13-11-00175-CV,

13-11-00176-CV, 2011 WL 4840963, at *1 n.1 (Tex. App.—Corpus Christi–Edinburg

Oct. 13, 2011, pet. denied) (mem. op.) (issuing a single opinion disposing of four

appeals from three trial courts “in the interest of judicial economy”).

      The record reflects that Conley filed a “Motion to Reduce Bond,” in trial court

cause number 1636097D, requesting that the trial court reduce his bail in that case.

The 396th District Court denied Conley’s motion. The record does not contain any

other motions to reduce bail, nor does it contain any other trial court orders regarding

such motions.

      We notified Conley of our concern that we lack jurisdiction over these appeals

because the respective trial courts had not entered any appealable orders. See McKown

v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.) (holding that a

                                            3
court of appeals generally only has jurisdiction to consider an appeal by a criminal

defendant where there has been a judgment of conviction); see also Ragston v. State,

424 S.W.3d 49, 52 (Tex. Crim. App. 2014) (holding that a court of appeals lacks

jurisdiction to hear interlocutory appeals of pretrial orders regarding excessive bail or

denial of bail).   We indicated that we could dismiss these appeals for want of

jurisdiction absent a response showing grounds for continuing the appeals. See Tex.

R. App. P. 43.2(f); 44.3.     Conley responded but did not establish that we have

jurisdiction over these appeals.1

      Generally, this court has jurisdiction to consider appeals by criminal defendants

only after a judgment of conviction. See McKown, 915 S.W.2d at 161. We do not have

jurisdiction to hear interlocutory appeals from pretrial orders regarding the denial of a

motion regarding excessive bail. Ragston, 424 S.W.3d at 52. But cf. Ex parte Peyton,

No. 02-16-00029-CR, 2016 WL 2586698, at *1 n.2 (Tex. App.—Fort Worth May 5,

2016) (mem. op., not designated for publication) (explaining that a court of appeals

does have jurisdiction over an appeal from the denial of a pretrial habeas corpus

application seeking bail reduction), pet. dism’d, No. PD-0677-16, 2017 WL 1089960

(Tex. Crim. App. Mar. 22, 2017) (not designated for publication). Because the only

order before us is the 396th District Court’s pretrial order denying Conley’s motion to



      Indeed, Conley’s response candidly noted that he “cannot cite authorities to
      1

compe[l] or invoke this court’s jurisdiction in this matter.”


                                           4
reduce bail, we dismiss these appeals for want of jurisdiction. See Tex. R. App.

P. 43.2(f); Ragston, 424 S.W.3d at 52.

                                                 /s/ Dana Womack

                                                 Dana Womack
                                                 Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 26, 2021




                                         5